                   Case 2:21-cv-00312-TSZ Document 39 Filed 04/15/21 Page 1 of 12



 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   REX – REAL ESTATE EXCHANGE, INC., a
     Delaware corporation,
10                                                    No. 2:21-cv-00312
                                        Plaintiff,
11                                                    DECLARATION OF DARREN
                  v.                                  McCARTY IN SUPPORT OF MOTION
12                                                    TO SUPPLEMENT EVIDENTIARY
     ZILLOW, INC., a Washington corporation;          RECORD IN SUPPORT
13   ZILLOW GROUP, INC., a Washington
     corporation; ZILLOW HOMES, INC., a               OF PLAINTIFF’S MOTION FOR
14   Delaware corporation; ZILLOW LISTING             PRELIMINARY INJUNCTION
     SERVICES, INC., a Washington corporation;
15   ZILLOW GROUP MARKETPLACE, INC., a
     Washington corporation; TRULIA, LLC, a
16   Delaware limited liability company; and THE
     NATIONAL ASSOCIATION OF REALTORS,
17   an Illinois trade association,
18                                    Defendants.
19

20

21

22

23

24

25

26


     DECLARATION OF DARREN McCARTY IN SUPPORT OF                      FOSTER GARVEY PC
     MOTION TO SUPPLEMENT EVIDENTIARY RECORD                       1111 THIRD AVENUE, SUITE 3000
                                                                  SEATTLE, WASHINGTON 98101‐3292
     Case No. 2:21-cv-00312                                             PHONE (206) 447‐4400


     54269733.7
                   Case 2:21-cv-00312-TSZ Document 39 Filed 04/15/21 Page 2 of 12



 1   I, Darren McCarty, declare as follows:
 2
                  1.   I am an attorney licensed in the State of Texas and admitted pro hac vice in this
 3
     matter as counsel to Plaintiff. I am over the age of 18 and have personal knowledge of all of the
 4
     facts set forth herein.
 5
                  2.   At Defendants’ request, on March 29, 2021, the parties submitted a joint
 6

 7   stipulation requesting that the Court extend the deadlines related to REX’s motion for

 8   preliminary injunction. Given the extended timeframe, I discussed with the parties REX’s desire

 9   to supplement the record with any additional facts that arose after the motion was filed and
10
     agreed that REX would do so by April 15. The parties did not reach an agreement concerning
11
     REX’s supplementation at that time, but the March 29 filing noted that REX would supplement
12
     the record by April 15, 2021.
13
                  3.   On Tuesday, April 13, 2021, I emailed counsel for Defendants requesting a time
14

15   to meet and confer concerning the proposed supplementation of the record. Counsel for Zillow

16   Defendants provided his availability to confer, suggesting times on Wednesday, April 14, 2021.
17   Counsel for the National Association of Realtors (NAR), however, stated that he would not
18
     confer before seeing the proposed motion and proposed exhibits. I offered to describe the
19
     contents of the proposed supplement during the conference given that I would not be able to
20
     circulate the documents until they were final. However, Counsel for NAR responded that he
21

22
     needed to see the proposed supplement before he could confer on the motion. Attached as

23   Exhibit A is a true and correct copy of the above-described email correspondence.

24                4.   The logistics of obtaining signatures from several different witnesses, all
25
     geographically diverse, who are dealing with the inconveniences of working in the COVID-19
26


     DECLARATION OF DARREN McCARTY IN SUPPORT OF                               FOSTER GARVEY PC
     MOTION TO SUPPLEMENT EVIDENTIARY RECORD - 1                            1111 THIRD AVENUE, SUITE 3000
                                                                           SEATTLE, WASHINGTON 98101‐3292
     Case No. 2:21-cv-00312                                                      PHONE (206) 447‐4400


     54269733.7
                   Case 2:21-cv-00312-TSZ Document 39 Filed 04/15/21 Page 3 of 12



 1   environment, did not allow for a final draft of the motion and exhibits to be distributed to
 2
     Defendants’ counsel until this afternoon, April 15, 2021.
 3
                  5.     Counsel for NAR ultimately responded that he would not be able to state his
 4
     position concerning REX’s motion to supplement the evidentiary record until Friday, April 16,
 5
     2021. Attached as Exhibit B is a true and correct copy of email correspondence with counsel for
 6

 7   NAR.

 8                6.     Following distribution of the draft motion and exhibits, counsel for Zillow

 9   Defendants stated that they will not oppose the motion to supplement the evidentiary record.
10
                  7.     Having not been able to obtain a position from NAR’s counsel prior to filing on
11
     the date promised, REX submits the motion accordingly.
12

13
                  I declare under the penalty of perjury under the laws of the United States of America that
14

15   the foregoing is true and correct.

16
                         EXECUTED this 15th day of April 2021, in Austin, Texas.
17

18
                                                 s/ Darren McCarty
19                                               Darren McCarty
20

21

22

23

24

25

26


     DECLARATION OF DARREN McCARTY IN SUPPORT OF                                  FOSTER GARVEY PC
     MOTION TO SUPPLEMENT EVIDENTIARY RECORD - 2                               1111 THIRD AVENUE, SUITE 3000
                                                                              SEATTLE, WASHINGTON 98101‐3292
     Case No. 2:21-cv-00312                                                         PHONE (206) 447‐4400


     54269733.7
                   Case 2:21-cv-00312-TSZ Document 39 Filed 04/15/21 Page 4 of 12



 1                                         CERTIFICATE OF SERVICE
 2                I certify that on April 15, 2021, I electronically filed the foregoing document with the Clerk
 3   of the Court via CM/ECF which will notify all parties in this matter who are registered with the
 4   Court’s CM/ECF filing system of such filing. All other parties (if any) shall be served in accordance
 5   with the Federal Rules of Civil Procedure.
 6                DATED this 15th day of April, 2021.
 7
                                                                s/Shbien Cross
 8                                                              Shbien Cross
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     DECLARATION OF DARREN McCARTY IN SUPPORT OF                                     FOSTER GARVEY PC
     MOTION TO SUPPLEMENT EVIDENTIARY RECORD - 3                                  1111 THIRD AVENUE, SUITE 3000
                                                                                 SEATTLE, WASHINGTON 98101‐3292
     Case No. 2:21-cv-00312                                                            PHONE (206) 447‐4400


     54269733.7
Case 2:21-cv-00312-TSZ Document 39 Filed 04/15/21 Page 5 of 12




EXHIBIT A
           Case 2:21-cv-00312-TSZ Document 39 Filed 04/15/21 Page 6 of 12


From:            Ethan Glass
To:              Darren McCarty; Jurata, Jay
Cc:              Michael Vaska; Rylan Weythman; Cristina Moreno; Mike Bonanno; Swaminathan, Aravind; Cohen, Russell P.;
                 Scotten, Naomi J.; Tom Rubin; Esparza, Denise
Subject:         RE: REX v. Zillow: Conference Regarding Supplemental Filing
Date:            Wednesday, April 14, 2021 7:51:05 AM


Again, I would like to see the proposed supplement, and have a chance to talk with my client, before
we meet and confer. If you are still sending the proposed supplement today, tomorrow should be
fine—so long as I get it early enough today to read it and talk to my client.


From: Darren McCarty [mailto:darren@mccartylawpllc.com]
Sent: Wednesday, April 14, 2021 10:47 AM
To: Ethan Glass <ethanglass@quinnemanuel.com>; Jurata, Jay <jjurata@orrick.com>
Cc: Michael Vaska <mike.vaska@foster.com>; Rylan Weythman <rylan.weythman@foster.com>;
Cristina Moreno <cristina@mccartylawpllc.com>; Mike Bonanno
<mikebonanno@quinnemanuel.com>; Swaminathan, Aravind <aswaminathan@orrick.com>; Cohen,
Russell P. <rcohen@orrick.com>; Scotten, Naomi J. <nscotten@orrick.com>; Tom Rubin
<tomrubin@quinnemanuel.com>; Esparza, Denise <desparza@orrick.com>
Subject: Re: REX v. Zillow: Conference Regarding Supplemental Filing

                                                [EXTERNAL EMAIL]



My offer remains to discuss today. I cannot guarantee when I will have a final for you. I
assume you will make yourself available during the day tomorrow to confer given your
position?

Darren

Get Outlook for iOS

From: Ethan Glass <ethanglass@quinnemanuel.com>
Sent: Tuesday, April 13, 2021 5:21:40 PM
To: Jurata, Jay <jjurata@orrick.com>; Darren McCarty <darren@mccartylawpllc.com>
Cc: Michael Vaska <mike.vaska@foster.com>; Rylan Weythman <rylan.weythman@foster.com>;
Cristina Moreno <cristina@mccartylawpllc.com>; Mike Bonanno
<mikebonanno@quinnemanuel.com>; Swaminathan, Aravind <aswaminathan@orrick.com>; Cohen,
Russell P. <rcohen@orrick.com>; Scotten, Naomi J. <nscotten@orrick.com>; Tom Rubin
<tomrubin@quinnemanuel.com>; Esparza, Denise <desparza@orrick.com>
Subject: Re: REX v. Zillow: Conference Regarding Supplemental Filing

I would like to see the proposed supplement and talk with my client before any meet and
confer.

Ethan Glass
Mobile: (202) 531-2396
         Case 2:21-cv-00312-TSZ Document 39 Filed 04/15/21 Page 7 of 12


From: Jurata, Jay <jjurata@orrick.com>
Sent: Tuesday, April 13, 2021 6:13:50 PM
To: Darren McCarty <darren@mccartylawpllc.com>; Ethan Glass <ethanglass@quinnemanuel.com>
Cc: Michael Vaska <mike.vaska@foster.com>; Rylan Weythman <rylan.weythman@foster.com>;
Cristina Moreno <cristina@mccartylawpllc.com>; Mike Bonanno
<mikebonanno@quinnemanuel.com>; Swaminathan, Aravind <aswaminathan@orrick.com>; Cohen,
Russell P. <rcohen@orrick.com>; Scotten, Naomi J. <nscotten@orrick.com>; Tom Rubin
<tomrubin@quinnemanuel.com>; Esparza, Denise <desparza@orrick.com>
Subject: RE: REX v. Zillow: Conference Regarding Supplemental Filing

                                           [EXTERNAL EMAIL]



Darren and Ethan,

I am available between 1130-1 ET on Wednesday. Also agree with Ethan that it would be helpful to
understand what the supplement will encompass in order to take a position on whether the Zillow
Defendants will oppose it.

Best, Jay

From: Darren McCarty <darren@mccartylawpllc.com>
Sent: Tuesday, April 13, 2021 5:53 PM
To: Ethan Glass <ethanglass@quinnemanuel.com>; Jurata, Jay <jjurata@orrick.com>
Cc: Michael Vaska <mike.vaska@foster.com>; Rylan Weythman <rylan.weythman@foster.com>;
Cristina Moreno <cristina@mccartylawpllc.com>; Mike Bonanno
<mikebonanno@quinnemanuel.com>; Swaminathan, Aravind <aswaminathan@orrick.com>; Cohen,
Russell P. <rcohen@orrick.com>; Scotten, Naomi J. <nscotten@orrick.com>; Tom Rubin
<tomrubin@quinnemanuel.com>; Esparza, Denise <desparza@orrick.com>
Subject: Re: REX v. Zillow: Conference Regarding Supplemental Filing

Ethan,

I don’t mind sharing it with you once final, but unfortunately that is unlikely to be until sometime
late tomorrow.

Darren


From: Ethan Glass <ethanglass@quinnemanuel.com>
Date: Tuesday, April 13, 2021 at 1:50 PM
To: Darren McCarty <darren@mccartylawpllc.com>, Jurata, Jay <jjurata@orrick.com>
Cc: Michael Vaska <mike.vaska@foster.com>, Rylan Weythman
<rylan.weythman@foster.com>, Cristina Moreno <cristina@mccartylawpllc.com>, Mike
Bonanno <mikebonanno@quinnemanuel.com>, Swaminathan, Aravind
<aswaminathan@orrick.com>, Cohen, Russell P. <rcohen@orrick.com>, Scotten, Naomi J.
<nscotten@orrick.com>, Tom Rubin <tomrubin@quinnemanuel.com>, Esparza, Denise
          Case 2:21-cv-00312-TSZ Document 39 Filed 04/15/21 Page 8 of 12


<desparza@orrick.com>
Subject: RE: REX v. Zillow: Conference Regarding Supplemental Filing

Hi Darren, to be able to consider your request, please send us a copy of the supplement you propose
to file. Best, eg


From: Darren McCarty [mailto:darren@mccartylawpllc.com]
Sent: Tuesday, April 13, 2021 2:46 PM
To: Jurata, Jay <jjurata@orrick.com>; Ethan Glass <ethanglass@quinnemanuel.com>
Cc: Michael Vaska <mike.vaska@foster.com>; Rylan Weythman <rylan.weythman@foster.com>;
Cristina Moreno <cristina@mccartylawpllc.com>; Mike Bonanno
<mikebonanno@quinnemanuel.com>; Swaminathan, Aravind <aswaminathan@orrick.com>; Cohen,
Russell P. <rcohen@orrick.com>; Scotten, Naomi J. <nscotten@orrick.com>; Tom Rubin
<tomrubin@quinnemanuel.com>; Esparza, Denise <desparza@orrick.com>
Subject: REX v. Zillow: Conference Regarding Supplemental Filing

                                                      [EXTERNAL EMAIL]


Jay and Ethan,

As you know, we intend to file a motion to supplement the record on Thursday. Could we set a time
tomorrow to confer to confirm whether you will oppose the motion to supplement? Between 10:30
am and 1 pm EDT is best for me. Thanks.

Darren



NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a
communication privileged by law. If you received this e-mail in error, any review, use, dissemination, distribution, or copying
of this e-mail is strictly prohibited. Please notify us immediately of the error by return e-mail and please delete this message
from your system. Thank you in advance for your cooperation.

For more information about Orrick, please visit http://www.orrick.com.

In the course of our business relationship, we may collect, store and transfer information about you. Please see our privacy
policy at https://www.orrick.com/Privacy-Policy to learn about how we use this information.
Case 2:21-cv-00312-TSZ Document 39 Filed 04/15/21 Page 9 of 12




EXHIBIT B
           Case 2:21-cv-00312-TSZ Document 39 Filed 04/15/21 Page 10 of 12


From:             Darren McCarty
To:               Ethan Glass; Jurata, Jay; Mike Bonanno; Swaminathan, Aravind; Cohen, Russell P.; Scotten, Naomi J.; Tom
                  Rubin; Esparza, Denise
Cc:               Michael Vaska; Rylan Weythman; Cristina Moreno
Subject:          Re: REX v. Zillow: DRAFT Supplemental Motion & Exhibits
Date:             Thursday, April 15, 2021 12:59:30 PM


I will file it as appropriate. Thanks Ethan.

Darren


From: Ethan Glass <ethanglass@quinnemanuel.com>
Date: Thursday, April 15, 2021 at 2:56 PM
To: Darren McCarty <darren@mccartylawpllc.com>, Jurata, Jay <jjurata@orrick.com>, Mike
Bonanno <mikebonanno@quinnemanuel.com>, Swaminathan, Aravind
<aswaminathan@orrick.com>, Cohen, Russell P. <rcohen@orrick.com>, Scotten, Naomi J.
<nscotten@orrick.com>, Tom Rubin <tomrubin@quinnemanuel.com>, Esparza, Denise
<desparza@orrick.com>
Cc: Michael Vaska <mike.vaska@foster.com>, Rylan Weythman
<rylan.weythman@foster.com>, Cristina Moreno <cristina@mccartylawpllc.com>
Subject: RE: REX v. Zillow: DRAFT Supplemental Motion & Exhibits

You cannot say we oppose. You can say we asked for one day to review your proposed supplement,
and you would not provide it.


From: Darren McCarty [mailto:darren@mccartylawpllc.com]
Sent: Thursday, April 15, 2021 3:54 PM
To: Ethan Glass <ethanglass@quinnemanuel.com>; Jurata, Jay <jjurata@orrick.com>; Mike Bonanno
<mikebonanno@quinnemanuel.com>; Swaminathan, Aravind <aswaminathan@orrick.com>; Cohen,
Russell P. <rcohen@orrick.com>; Scotten, Naomi J. <nscotten@orrick.com>; Tom Rubin
<tomrubin@quinnemanuel.com>; Esparza, Denise <desparza@orrick.com>
Cc: Michael Vaska <mike.vaska@foster.com>; Rylan Weythman <rylan.weythman@foster.com>;
Cristina Moreno <cristina@mccartylawpllc.com>
Subject: Re: REX v. Zillow: DRAFT Supplemental Motion & Exhibits

                                                  [EXTERNAL EMAIL]



Ethan, thanks for letting me know. I will note NAR’s opposition to the filing. I, of course, tried to set
a meet and confer on this matter two days ago. You refused and demanded a copy of the filing.

Jay, let me know if I should note Zillow as opposed. I remain available to discuss as needed.

Darren
         Case 2:21-cv-00312-TSZ Document 39 Filed 04/15/21 Page 11 of 12


From: Ethan Glass <ethanglass@quinnemanuel.com>
Date: Thursday, April 15, 2021 at 2:47 PM
To: Darren McCarty <darren@mccartylawpllc.com>, Jurata, Jay <jjurata@orrick.com>, Mike
Bonanno <mikebonanno@quinnemanuel.com>, Swaminathan, Aravind
<aswaminathan@orrick.com>, Cohen, Russell P. <rcohen@orrick.com>, Scotten, Naomi J.
<nscotten@orrick.com>, Tom Rubin <tomrubin@quinnemanuel.com>, Esparza, Denise
<desparza@orrick.com>
Cc: Michael Vaska <mike.vaska@foster.com>, Rylan Weythman
<rylan.weythman@foster.com>, Cristina Moreno <cristina@mccartylawpllc.com>
Subject: Re: REX v. Zillow: DRAFT Supplemental Motion & Exhibits

We will not respond today. And I disagree with your apparent view that your meet and confer
obligations are satisfied by sending 30 pages of documents and demanding a response in 90
minutes.

Ethan Glass
Mobile: (202) 531-2396

From: Darren McCarty <darren@mccartylawpllc.com>
Sent: Thursday, April 15, 2021 3:34 PM
To: Ethan Glass; Jurata, Jay; Mike Bonanno; Swaminathan, Aravind; Cohen, Russell P.; Scotten,
Naomi J.; Tom Rubin; Esparza, Denise
Cc: Michael Vaska; Rylan Weythman; Cristina Moreno
Subject: Re: REX v. Zillow: DRAFT Supplemental Motion & Exhibits

                                         [EXTERNAL EMAIL]


Ethan,

As I said, it’s quite brief and assume you do not need a detailed review simply to determine whether
NAR opposes the motion to supplement. It does not, of course, impact NAR’s right to contest the
substance in NAR’s reply. But if you believe your response will come well past 5, please let me
know. Thanks.

Darren


From: Ethan Glass <ethanglass@quinnemanuel.com>
Date: Thursday, April 15, 2021 at 2:25 PM
To: Darren McCarty <darren@mccartylawpllc.com>, Jurata, Jay <jjurata@orrick.com>, Mike
Bonanno <mikebonanno@quinnemanuel.com>, Swaminathan, Aravind
<aswaminathan@orrick.com>, Cohen, Russell P. <rcohen@orrick.com>, Scotten, Naomi J.
<nscotten@orrick.com>, Tom Rubin <tomrubin@quinnemanuel.com>, Esparza, Denise
<desparza@orrick.com>
         Case 2:21-cv-00312-TSZ Document 39 Filed 04/15/21 Page 12 of 12


Cc: Michael Vaska <mike.vaska@foster.com>, Rylan Weythman
<rylan.weythman@foster.com>, Cristina Moreno <cristina@mccartylawpllc.com>
Subject: Re: REX v. Zillow: DRAFT Supplemental Motion & Exhibits

Thank you but I will not be able to review these materials and speak to my client all in 90 minutes.
NAR will respond as promptly as it can.

Ethan Glass
Mobile: (202) 531-2396

From: Darren McCarty <darren@mccartylawpllc.com>
Sent: Thursday, April 15, 2021 3:20:27 PM
To: Jurata, Jay <jjurata@orrick.com>; Mike Bonanno <mikebonanno@quinnemanuel.com>; Ethan
Glass <ethanglass@quinnemanuel.com>; Swaminathan, Aravind <aswaminathan@orrick.com>;
Cohen, Russell P. <rcohen@orrick.com>; Scotten, Naomi J. <nscotten@orrick.com>; Tom Rubin
<tomrubin@quinnemanuel.com>; Esparza, Denise <desparza@orrick.com>
Cc: Michael Vaska <mike.vaska@foster.com>; Rylan Weythman <rylan.weythman@foster.com>;
Cristina Moreno <cristina@mccartylawpllc.com>
Subject: REX v. Zillow: DRAFT Supplemental Motion & Exhibits

                                          [EXTERNAL EMAIL]


All,

As you requested, attached is a draft motion and four related exhibits. All are brief. Please let me
know by 5 pm EDT whether you will oppose/not oppose the supplemental filing. If you would like to
speak, I am available at your convenience until then.

Darren
